COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                     ORDER DENYING MOTION FOR EN BANC RECONSIDERATION

Appellate case name:      In re Christopher Augustine Gabel

Appellate case number:    01-22-00110-CV

Trial court case number: 2018-67980

Trial court:              257th District Court of Harris County

Date Motion filed:        June 16, 2022

Party filing motion:      Relator

       The en banc court unanimously voted to deny Relator’s Motion for En Banc
Reconsideration of 2 June 2022 Order Denying Relator’s Petition for Writ of Mandamus and 2
June 2022 Order Denying Writ of Prohibition. It is ordered that the motion is denied.

Judge’s signature:             /s/ Veronica Rivas-Molloy
                                Acting for the Court


* En banc court consists of Chief Justice Radack and Justices Kelly, Goodman, Landau,
Hightower, Countiss, Rivas-Molloy, Guerra, and Farris.


Date: July 21, 2022